DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-7,9-12,14-16,19,21,22 and 24-30 are pending.
Claims 1, 8, 13, 17,18, 20 and 23 are canceled.

Response to Amendment
The amendments to the claims, filed on February 15, 2021, have been entered. Claims 2-7,9-12,14-16,19,21,22 and 24-30 are pending. In regard to claims 10-12, 15, 18, 19, 21 and 25-27, the objections has been withdrawn.

Allowable Subject Matter
Claims 2-7,9-12,14-16,19,21,22 and 24-30 are allowed. Independent claims 28, 29 and 30 now contain the subject matter indicated as allowable in the previous Office Action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 28, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector at least one fastener movably received within the at least one fastener bore such that the at least one fastener can enter the conductor bore; and a pin adapter removably secured within the pin adapter bore, the pin adapter including an adapter body adapted to be received within the pin adapter bore and a pin having a bend and extending from the adapter body, as recited in claim 28, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 29, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector comprising: a connector body having a conductor bore and at least one fastener bore in communication with the conductor bore; at least one fastener movably received within the at least one fastener bore such that the at least one fastener can enter the conductor bore; and a pin having one end permanently secured to the connector body and a free end, the pin having a bend, as recited in claim 29, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 30, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector comprising: a connector body having a conductor bore, a pin adapter bore, and at least one fastener bore in communication with the conductor bore; at least one fastener movably received within the at least one fastener bore such that the at least one fastener can enter the conductor bore; a pin adapter removably secured within the pin adapter bore, the pin adapter including an adapter body adapted to be received within the pin adapter bore and a pin having a bend and extending from the adapter body; and an insulating cover that fits at least around the connector body, as recited in claim 30, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER G LEIGH/Examiner, Art Unit 2831